Exhibit Alcon Shareholders Conditionally Elect Novartis-Designated Directors HUENENBERG, Switzerland – August 16, 2010 – Alcon, Inc. (NYSE:ACL) announced the following action was taken by shareholders at the extraordinary general meeting of the Alcon shareholders held today in Zug, Switzerland: · Conditional election of directors designated by Novartis AG (“Novartis”) to replace directors designated by Nestlé S.A. (“Nestlé”) if and when Novartis acquires Nestlé’s remaining shares of Alcon. The directors designated by Novartis and conditionally elected by shareholders are: - Dr. Enrico Vanni until 2011 - Mr. Norman Walker until 2011 - Dr. Paul Choffat until 2012 - Dr. Urs Baerlocher until 2013 - Dr. Jacques Seydoux until 2013 These elections will become effective only upon the consummation of the acquisition by Novartis of all common shares of Alcon that are beneficially owned by Nestlé. This action was in satisfaction of a condition under the Purchase and Option Agreement and was also required by the Shareholders Agreement, each dated April 6, 2008 and entered into between Nestlé and Novartis. Company
